Citation Nr: 0414251	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the right upper arm, currently rated 10 percent 
disabling.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 RO decision that denied an 
increase in a 10 percent rating for residuals of a gunshot 
wound of the right upper arm.   

The issue set forth on the cover page is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The veteran is informed that the VA will notify him if 
further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify a claimant of the information and 
evidence necessary to substantiate a claim, including which 
portion of any such information and evidence is to be 
provided by which party.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  It is acknowledged that the veteran was sent 
VCAA letters in May 2002 and August 2003; these letters are 
generic, however, and lack the requisite specificity.  The 
letters are, in part, deficient in that they do not fully 
indicate the evidence necessary to substantiate his increased 
rating claim.  

The veteran is service-connected for residuals of a gunshot 
wound to the right upper arm.  The aforementioned disability 
has been rated, by the RO, under Diagnostic Code 5304 which 
pertains to Muscle Group IV which includes the intrinsic 
muscles of the shoulder girdle:  (1) supraspinatus; (2) 
infraspinatus and teres minor; (3) subscapularis; (4) 
coracobrachialis.  38 C.F.R. § 4.73a, Diagnostic Code 5304. 

The veteran underwent an October 2002 VA muscles compensation 
examination and no findings (either positive or negative) 
were made with regard to his intrinsic muscles of the 
shoulder.  Further, it was noted that he had significant 
problems to include a right ulnar nerve injury, and right 
upper extremity triceps and biceps weakness.  The VA examiner 
opined that it was most likely that he sustained an ulnar 
nerve injury at the time of his shrapnel injury and was 
having residual problems from his intensive scar of the right 
upper arm which, in turn, caused biceps and triceps weakness 
of the right arm. 

On remand, the RO should ensure that the veteran is scheduled 
for a comprehensive VA examination so that the nature and 
severity of all service-connected residuals of a gunshot 
wound of the right upper arm may be ascertained.  Thereafter, 
the RO should determine what right upper extremity problems 
(aside from impairment to Muscle Group IV) are service-
connected as residuals of his shrapnel wound; following that 
determination, the veteran's claim for an increased rating 
should be reviewed.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
on one issue cannot be rendered until a decision on the other 
issue has been rendered).  In addition, outstanding, relevant 
records should be obtained. 

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The claims file should be reviewed to 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, all new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 must be fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.

2.  The veteran should be asked to 
identify all VA and non-VA health care 
providers that have treated him for his 
residuals of a gunshot wound to the right 
upper arm.
Obtain records from each health care 
provider the veteran identifies, provided 
related records are not already on file.

3.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and severity of his residuals of a 
shrapnel wound to the right arm.  The 
claims folder must be provided to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner should 
identify each residual of the veteran's 
shrapnel wound injury of the right arm.  
Each effected muscle group should be 
clearly identified.  For each identified 
residual, an opinion should be provided 
as to the severity of such. 

4.  The RO is instructed to determine 
whether there are additional residuals of 
the veteran's service-connected shrapnel 
wound of the right arm to include right 
ulnar nerve, biceps and triceps problems.  
Thereafter, the RO should review the 
veteran's claim for an increased rating.  
All applicable laws and regulations 
should be considered.  If this benefit 
remains denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC).  This SSOC should 
include a recitation of all Diagnostic 
Codes applied. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


